 

Exhibit 10.1

 

 

 

FOURTH AMENDMENT OF
LEASE AGREEMENT



 

THIS AGREEMENT is executed in duplicate and effective this 1st day of April,
2014, by and between PURDUE RESEARCH FOUNDATION , an Indiana corporation (formed
and existing under the Indiana Foundation or Holding Companies Act, Acts of
1921, ch. 25), (“PRF”), and ENDOCYTE (“COMPANY”). In consideration of their
mutual promises contained in this Amendment, the parties agree as follows:

 

WHEREAS, the parties hereto have entered into a Lease Agreement dated January
30, 2013, with a First Amendment of Lease Agreement dated May 17, 2013, a Second
Amendment of Lease Agreement dated July 7, 2013 and a Third Amendment of Lease
Agreement dated January 31, 2014 between PRF and COMPANY for certain premises at
the Purdue Technology Center located at 3000 Kent Avenue, West Lafayette,
Indiana; and

 

WHEREAS, the parties wish to amend provisions of the agreement:

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and covenants herein, it
is agreed between the parties hereto as follows:

 

1.

The Description of the Lease Premises shall read as follows:

 

25,411 square feet in Suites A1-100, A1-200, B1-100, B1-008, B1-200, B1-201,
B1-202, B1-203, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300, B2-400, B2-500,
B2-603, B2-700, and B2-900 (the “Leased Property”) located in the PURDUE
TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette, Indiana (the “Building”)
in the Purdue Research Park (the “Park”). The Leased Property is more
particularly shown on EXHIBIT A, attached to this Lease and made a part of this
lease by this reference.

   

2.The Monthly Rent Installment shall be Forty-Eight Thousand Seven Hundred
Eighty-One and 03/100 Dollars ($48,781.03).

 

3.It is further agreed that all of the terms and conditions of said
aforementioned Lease Agreement dated January 30, 2013, with a First Amendment of
Lease Agreement dated May 17, 2013, a Second Amendment of Lease Agreement dated
July 7, 2013 and a Third Amendment of Lease Agreement dated January 31, 2014,
except as hereby amended, are hereby affirmed and shall remain in full force and
effect during the remainder of the term thereof.

 

 

 

  

WITNESS the signatures and seal of the above parties the day and year first
above written.

 

PURDUE RESEARCH FOUNDATION   ENDOCYTE           By: /s/ David L. Hodde   By: /s/
Mike Sherman   David L. Hodde     Mike Sherman   Assistant Vice President    
Chief Financial Officer   Director of Real Estate             By: /s/ P. Ron
Ellis         P. Ron Ellis         President/CEO

 

 

 

 

  

EXHIBIT A

LEASED PREMISES 

 



Unit A1-200 Office Space 9,131 square feet Unit B1-100 Office Space 1,715 square
feet Unit B1-008 Office Space 80 square feet Unit B1-200 Office Space 168 square
feet Unit B1-201 Office Space 230 square feet Unit B1-202 Office Space 224
square feet Unit B1-203 Office Space 363 square feet Unit B1-300 Office Space
906 square feet Unit B1-400 Office Space (included in A1-200) Unit A2-101 Office
Space 253 square feet Unit A2-104 Office Space 216 square feet Unit A2-105
Office Space 161 square feet Unit A2-108 Office Space 215 square feet Unit
A2-301 Office Space 325 square feet Unit A2-304 Office Space 216 square feet
Unit A2-305 Office Space 161 square feet Unit B2-300 Office Space 149 square
feet Unit B2-400 Office Space 1,513 square feet Unit B2-500 Office Space 148
square feet Unit B2-603 Office Space 253 square feet Unit B2-700 Office Space
148 square feet Unit B2-900 Office Space 149 square feet       Total Office
Space 16,724 square feet       Unit A1-100 Lab Space 4,069 square feet Unit
B1-500 Lab Space 690 square feet Unit A2-102 Lab Space 367 square feet Unit
A2-103 Lab Space 325 square feet Unit A2-106 Lab Space 495 square feet Unit
A2-107 Lab Space 477 square feet Unit A2-302 Lab Space 339 square feet Unit
A2-303 Lab Space 409 square feet Unit B2-300 Lab Space 379 square feet Unit
B2-500 Lab Space 380 square feet Unit B2-700 Lab Space 378 square feet Unit
B2-900 Lab Space 379 square feet       Total Lab Space 8,687 square feet





 

 

